TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-06-00686-CR




                                     Eric Carter, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
       NO. D-1-DC-06-203219, HONORABLE FRED A. MOORE, JUDGE PRESIDING




                            MEMORANDUM OPINION


               Eric Carter’s counsel timely filed a notice of appeal following Carter’s conviction for

possession of cocaine. The trial court certified that this is a plea-bargain case, and Carter has no

right of appeal. The notice of appeal states, however, that Carter intends to appeal the overruling

of his pretrial motion to suppress. See Tex. R. App. P. 25.2(a)(2)(A).

               The appeal is abated. If this was a plea-bargain case (as the judgment reflects), but

matters (such as a motion to suppress evidence) were raised by written motion filed and ruled on

before trial and not withdrawn or waived, Carter has the right of appeal, and the court shall prepare

and file an amended certification so stating. If the trial court remains satisfied that Carter has no
right of appeal, it shall confirm its original certification in writing. A copy of the amended

certification or written confirmation shall be forwarded to the Clerk of this Court no later than

December 19, 2006.




                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: December 5, 2006

Do Not Publish




                                               2